DETAILED ACTION
Claims 1-6 and 14-19 are presented for examination.

Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/04/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 6, 14-16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language of the following claims is not clearly understood:
As to claim 1, line 8 and claim 14, line 7, the claims require both identification of a task and identification of a task component where both are associated with a skillset, but otherwise seem unrelated.  Further, the identified task is never considered or examined further in the claim in any way.
If the identified task is never considered or referenced later in the apparatus, it seems unclear what the purpose of that is or how it is related to the rest of the claim.  The examiner would suggest that inclusion of the limitations of claims 4 and 17 into 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennington et al (U.S. Pat. Pub. No. 2008/0244603 A1, hereinafter Bennington).

As per claim 1, Bennington teaches the limitations as claimed, including an apparatus, the apparatus comprising:
one or more processors (Figure 1); and
memory (Figure 1) comprising instructions that, when executed by the one or more processors, cause the apparatus to at least:
identify a task associated with a plurality of skillsets (Paragraph [0007], “Each of the one or more second sets of skill information includes at least one task skill and is associated with one of the one or more first tasks”);
query a database server for at least one work profile associated with at least one skillset of the plurality of skillsets (Paragraphs [0036], [0037], and [0061], “Task skill levels may represent a level of proficiency, achievement, or mastery for an associated resource skill”, “Task skills and/or task skill levels may be stored in database 115 of TRM computing system 110”, 
generate an affinity between the at least one work profile and a task component associated with the at least one skillset (Paragraph [0063], “Additionally and/or alternatively, TRM computing system 110 may use task skill priority and/or task skill level priority to associate one or more TRM resources 142 with a TRM task 144. For example, TRM computing system 110 may associate a TRM resource 142 with a high resource skill level for a given resource skill with a TRM task 144 having a high priority for a corresponding task skill”); and
in response to determining that the affinity satisfies a threshold, allocate, to the at least one work profile, the task component (Paragraphs [0065]-[0067]; Paragraph [0070]; Paragraph [0103], “In other embodiments, TRM manager 140 may associate TRM resources 142 with TRM tasks 144 based on, for example, (1) current task progress and/or status for one or more TRM tasks 144 currently associated with one or more TRM resources 142, (2) current task progress and/or status of the TRM task 144 that TRM manager 140 seeks to associate with one or more TRM resources 142, (3) priority (relative and/or absolute) of one or more TRM tasks 144 currently associated with one or more TRM resources 142, (4) priority (relative and/or absolute) of the TRM tasks 144 that TRM manager 140 seeks to associate with one or more TRM resources 142, etc”, where consideration of priorities would imply the satisfaction of a threshold).

As per claim 2, Bennington teaches that the instructions, when executed, further cause the apparatus to receive, from a first computing device, user defined parameters associated with at least one user, receive, from a second computing device different from the first computing device, auxiliary data associated with the at least one user, and generate, based on received user defined parameters 

As per claim 3, Bennington teaches that the instructions, when executed, further cause the apparatus to monitor progress information of the allocated task component (Paragraph [0067]) and determine, based on the allocated task component, compensation information for the at least one work profile (Paragraph [0025], “a dollar value (e.g., actual or estimated dollar values associated with performing the work, cost avoidances, time savings, increased sales, revenue increases, cost savings, etc.)”).

As per claim 6, Bennington teaches that the instructions, when executed, further cause the apparatus to generate a model based on the at least one work profile, wherein the task component is an input to the generated model and the affinity is an output of the generated model (Paragraph [0063]).

As per claims 14-16 and 19, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennington in view of Dadashikelayeh et al (U.S. Pat. No. 9537953 B1, hereinafter Dadashikelayeh).

As per claim 4, Bennington teaches that each task component of the plurality of task components is associated with a skillset of the plurality of skillsets and determine a respective work profile for each task component of the plurality of task components (Paragraph [0008] teaches that this process is executed for any number of tasks, where each individual task can be thought of as an individual task component).

Bennington does not teach that the instructions, when executed, further cause the apparatus to: divide the task into a plurality of task components.

However, Dadashikelayeh teaches that the instructions, when executed, further cause the apparatus to: divide the task into a plurality of task components (Col. 2, Lines 52-54).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Dadashikelayeh with those of Bennington in order to allow for Bennington’s apparatus to operate more efficiently by allowing for breaking tasks up, which might allow for scheduling and allocating them more efficiently, which could increase buy-in among potential users.

As per claim 17, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 5 and 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196